BODY, District Judge.
This is a personal injury action arising from an automobile accident wherein the plaintiff allegedly sustained a whiplash injury. A motion to dismiss was filed by defendant, Robert B. James, on the ground that the complaint does not show that the claim reaches the jurisdictional amount of $10,000.00.
On June 26, 1963 an opinion and order were filed in this case requiring that the plaintiff submit affidavits, depositions or any other competent factual material in order to assist the Court in ascertaining whether the plaintiff’s damages reached the required jurisdictional amount of $10,000.00:
As a result of that opinion and order the plaintiff has submitted an affidavit in which he sets forth his damages.
A careful review of the affidavit and the complaint discloses a wage loss of $120.00; claims for: a board to be put on his bed, drugs and analgesics (pain relievers); some ninety-four self-administered therapy treatments; pain and suffering; and no permanent injury as well as no future pain and suffering. Plaintiff at the time of the injury and at the time of the alleged damages was a resident physician in a hospital. All treatments were self-administered except an Xray examination with treatment and neurological and orthopedic consultations which were received at no cost to the plaintiff.
It is obvious to me that the claim of the plaintiff, if proved, does not reach the sum of $5,000.00 and accordingly, much less than $10,000.00, the jurisdictional amount. In my opinion it appears to be a legal certainty that the plaintiff’s claim therefore does not reach the required jurisdictional amount of $10,000.00.
ORDER
And now, this twelfth day of August, 1963, in accordance with the foregoing opinion it is ordered that the complaint be and the same is hereby dismissed.